Case 2:17-cv-11674-NJB-DMD Document 23 Filed 12/18/19 Page 1 of 14

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

ee

4.5, DISTRIGT COURT
EASTERN DISTRICT OF LOUISIANA

aos 18 2019 |

WILLIAM W. BLEVINS »
ciernk UI

 

 

 

No. 2:17-CV-11674-NJB-DEK

 

J. D. THOMPSON III
VERSUS

TIM HOOPER, WARDEN

SUPPLEMENTAL BRIEF IN SUPPORT OF ORIGINAL
APPLICATION OF HABEAS CORPUS RELIEF
AND REQUEST TO LIFT STAY ORDER |

G .
TENDERED FOR FILIN 9.0 Sempron?
DEC 18 2519 J.D. Thompson III #106841

Elayn Hunt Correctional Center

CT COURT
vs. OS met of Louisiana 6925 Hwy. 74 .
Deputy Clerk St. Gabriel, Louisiana 70776
an FEC
ems PFO CESS seneenenennenerinsamens
l a Dktd

—— CtRmDep
—— Doc. No.

 

 
 

| _. Case 2:17-cv-11674-NJB-DMD Document 23 Filed 12/18/19 Page 2 of 14

&

Ro
2

   

 

 

 

 

 
Case 2:17-cv-11674-NJB-DMD Document 23 Filed 12/18/19 Page 3 of 14

Table of Contents

Table of Contents...........cccsccccstecssssseceersesseesecseeesersesseceessascessseseeseeoesssecossaecosneesseeeessesensutes ill -
Table of Authorities...........cccsccsssccsssccsseecneccecessecsessenscessneeesesoneeseetsteccensssecsesecsseseesssasnsasees iv
JUTISAICION.........cccccsesseeceesceccesessesccesssssscessssesseseestsssseceseaeseassssuecsessesneeseceusnecsceneesseeeeseaes a)
Statement of the Case...........:cccscccsscesssesescesseeessecsssessacesseecsaseeseeceececasesceessaeeesnsceneeeaneeeasenaes 5
Statement of the Facts............ccccssecssssecsssecessecessesesseeesssnsecessecessesecseeesseeseeessseseaeessnsseeneenaes 6
Summary of the Argument

An adequate defense cannot be framed if defense counsel does not
know what is likely to develop at trial...In criminal litigation, as in other
matters, the information is the key guide to decisions and actions. The
lawyer who is ignorant of the facts of the case cannot serve the client
effectively. Here, defense counsel's failure to investigate prejudiced

Cefendant..........ceecescssesssesssccsrcecessecessscesesssscesensecnsesaseessesatesssessecsnsenes 6
Applicable Law & Analysis... cscscssscsssesscssssssesssssesssssessesssesnecsessessessssseesasceesssesesareseeaes 6
CONCIUSION. 00... eeessceesesecenscescesnseneecesecsacssecseessceessessecsssseessssceeseeesscaeeseecssesucssesuessssneeatens Bl
Certificates... cs csssssecsccsscesssececcsecsecceseseesssesessesscsesssereesseeassnsssecseessensessssusseesssecessseeessacs 12
APPen dix... ecsssescssesresscessssesssesssseccesssceseesssasseconsesssssssseesecscenssscessesseseestestensenssceaeensenees 13
Case 2:17-cv-11674-NJB-DMD Document 23 Filed 12/18/19 Page 4 of 14

TABLE OF AUTHORITIES

Cone Vv. Bell, 556 U.S. 449, 472 (2009).....ccccccsssssssssssssesssesesssessscsseesssesesestesescseeeeeeneerers 6,7
Huber v. Liberty Mut. Ins. Co., 780 So.2d 551, 554 (La.App. 4 Cir. 2/7/01).....ccccseeseees 7
Lee v. Kemna, 534 U.S. 362, 375 (2002).........:cssscessessessecsecsecenssecessrsssssessessssessseessesereneses 7
Mercadel v Cain, 179 F.3d 271, 274-75 (5™ Cir, 1999)....cccccsesssscssssessessesessessetecsereaseeaees 6
Porter v. McCollum, 558 U.S. 30, 40, 130 S. Ct. 447, 175 L. Ed. 2d 398 (2009)......... 8,9
Strickland v. Washington, 466 U.S. 668 (1984)... cecsscsneesteccrecssteceseeteceesseeeeteees 6, 8
United States v. Tucker, 716 F.2d 576, 538n. 16 (9" Cir. 1983)......ccccsssssssssesseesssesenenesees 1]
Williams v. Taylor, 529 U.S. 362, 396, 120 S. Ct. 1495, 146 L. Ed. 2d 389 (2000).......... 8
Constitution(s):

US. Const. Amends, 6 & 14... escseesccssscessssessessscsssacesseeceesassnesssssceeessesesssseesesseseesens 6
LSA-~ Const. Article 1 §§ 19, 220... ccsecssesscssssscseecssessesscsssesssssesessssscacersssacsscesssereanenees 6
Other Material:

28 U.S.C. § 2254. eaesccsecseseceecessecceeeecsessteseensseesesseesecassecsesssscecsusescsecausascsesavsacasonsess 5, 6
Uniform Rules — Courts of Appeal: Rule 4.5......cccccccssesssssssseesscsssssssseccscsssecsesssseeesseeasnees 7
The American Bar Association Standard 4-4.1; 4.3... cecccccsssssccesscessccssceserssesscssees 11,12
Case 2:17-cv-11674-NJB-DMD Document 23 Filed 12/18/19 Page 5 of 14

JURISDICTION

Before the Court is a petition pursuant to 28 U.S.C. § 2254 for the Writ of Habeas
Corpus by a person in State custody.

STATEMENT OF THE CASE

On November 2, 2017, petitioner filed his original application for habeas corpus
relief asserting three claims for relief, which questioned: 1) the sufficiency of the
evdience; 2) double jeopardy; and 3) petitioner's right to present a defense.

On or about November _, 2017, petitioner filed a Motion to Stay the § 2254
habeas proceeding for the purpose of exhausting a collateral claim of ineffective
assistance of counsel in state-court.

On or about December __, 2017, this Honorable Court granted petitioner's
Motion to Stay allowing him to exhaust his state collateral claim of ineffective assistance
of counsel.

On April 9, 2018, petitioner filed his application for post-conviction relief in the
state court asserting his claim of ineffective assistance of counsel.

On August 22, 2018, the trial court denied petitioner relief.

Petitioner sought writs from the Louisiana Court of Appeal First Circuit; The writ
was denied on December 10, 2018.

On October 1, 2019, the Supreme Court for the State of Louisiana denied

etitigner a writ of certiorari. (See Judgment attached, p. 14
Pett Be aE ESR oTaT( . ched, p. 14)

DEC 18 2019 q 5

U.S. DISTRICT COURT
Eastern District of Louisiana
Deputy Clerk
Case 2:17-cv-11674-NJB-DMD Document 23 Filed 12/18/19 Page 6 of 14

Petitioner now supplements his original application for habeas corpus relief with
this brief requesting that the previously granted stay order be lifted, and asserting one
claim of ineffective assistance of counsel.

STATEMENT OF THE FACTS
Movant adopts the facts presented in his original application for habeas corpus
relief as fully set-forth below.
CLAIM I
The state-court determination to deny petitioner collateral relief is
entitled to no deference [b]ecause the court provided no opined reason
for its denial of movant's claim against defense counsel, who failed to
thoroughly investigate eyewitness accounts of the victim threatening to
accuse other men of sexual abuse. Counsel's truncated investigation
violated movant's right to effective assistance and a fair trial.
Strickland v. Washington, 466 U.S. 668 (1984); U.S. Const. Amends. 6
& 14; LSA- Const. article 1 §§ 19, 22.
APPLICABLE LAW AND ANALYSIS

The state-court failed to consider petitioner's properly raised ineffective assistance
of counsel claim. Therefore, because the state-court has [nJot properly adjudicated the
claim as required by AEDPA, the denial is [n]ot entitled to deference on federal habeas
review. Cone v. Bell, 556 U.S. 449, 472 (2009); Mercadel v Cain, 179 F.3d 271, 274-75
(5" Cir. 1999); 28 USC 2254(d)(1).

Movant seeks the writ of habeas corpus from the denial of his quest for post-

conviction relief from the State of Louisiana, where each court failed to make a

determination of the facts associated with his issue. Particularly, the trial court denied

6
Case 2:17-cv-11674-NJB-DMD Document 23 Filed 12/18/19 Page 7 of 14

post-conviction relief without reasons. The Court of Appeal for the First Circuit of
Louisiana was required to review the trial court summary judgment de novo. See Huber
v. Liberty Mut. Ins. Co., 2000-0679, p.5 (La.App. 4 Cir. 2/7/01) 780 So.2d 551, 554.
Instead, the appellate court determined that Movant failed to include a copy of the bill of
information and all pertinent minute entries, transcripts, and any portion of the district
court record that might support the claims raised in the application for post conviction
relief. (See attached, Judgment 2018-K W-1360). Movant respectfully submits to this
Court that the Uniformed Rules for Courts of Appeal 4-5 [d]o not require any of the
information upon which the state-court based its denial. See Uniform Rules — Courts of
Appeal: Rule 4.5 - Contens of Application.

Additionally, the state-court has [nJot properly adjudicated the claim as required
by AEDPA. Therefore, the denial is [nJot entitled to deference on federal habeas review.
In Cone v. Bell, the Court said, “we have an independent duty to scrutinize the
application of state rules that bar our review of federal claims,” the Court added, “we
have no concomitant duty to apply state procedural bars where state courts have
themselves declined to do so.” /d. (citing Lee v. Kemna, 534 U.S. 362, 375
(2002)). Id. at 468-69. The Court pointed out that, “[b]ecause the Tennessee courts did
not reach the merits of Cone’s Brady claim, federal habeas review is not subject to the
deferential standard that applies under AEDPA to ‘any claim that was adjudicated on the

merits in State court proceedings.’ 28 U. S. C. §2254(d). Instead, the claim is reviewed
Case 2:17-cv-11674-NJB-DMD Document 23 Filed 12/18/19 Page 8 of 14

de novo.” 556 U.S. at 472.

In the instant case, Movant's claim qualifies for review de novo from the federal
court where where 1) the state-court has [nJot properly adjudicated the claim as required
by AEDPA; 2) the state-court did not apply a procedural bar to movant's claim; and 3)
the state-court did not reach the merits of movant's Strickland claim.

Where no physical evidence is at issue in this case, the prosecutions case-in-chief
rested solely upon the credibility of the victim (“TM”). Therefore, Movant contends that
counsel should have exercised a thorough investigation into eyewitness accounts of
TM's history of threatening the male associates of her mother with allegations of sexual
assault. Here, movant contends that counsel failed to perform a complete investigation
into numerous accounts of what turned out to be false allegations against innocent men.
Thus, denying movant the right to effective assistance of counsel and a fair trial.
Strickland v. Washington, 466 U.S. 668 (1984).

The United States Supreme Court repeatedly has held that the failure to perform a
mitigation investigation constitutes deficient performance. See, e.g., Williams v. Taylor,
529 U.S. 362, 396, 120 S. Ct. 1495, 146 L. Ed. 2d 389 (2000) (finding deficiency where
‘counsel did not fulfill their obligation to conduct a thorough investigation of the
defendant's background"); Porter v. McCollum, 558 U.S. 30, 40, 130 S. Ct. 447, 175 L.
Ed. 2d 398 (2009) (per curiam) (“‘The decision not to investigate did not reflect

reasonable professional judgment").
Case 2:17-cv-11674-NJB-DMD Document 23 Filed 12/18/19 Page 9 of 14

In Porter v McCollum, during the sentencing phase of the inmate's trial, no
evidence was presented concerning the inmate's heroic military service in horrific
combat situations, his struggles to regain normality upon his return from war, his
childhood history of physical abuse, and his brain abnormality, difficulty reading and
writing, and limited schooling. The U.S. Supreme Court unanimously held that counsel's
failure to uncover and present any evidence of the inmate's mental health or mental
impairment, his family background, or his military service clearly constituted deficient
performance of counsel, and that such deficient performance was prejudicial to the
inmate. Id., 558 U.S. 30, 175 LED2D 398 (2009).

The instant case is distinguished from Porter. However, there is nothing about the
facts of this case that calls for a different conclusion. Here, it was the investigation and
discovery of the alleged victims childhood history of physical abuse, behavioral
disorders, and struggles to find a since of normalcy in a not so normal living
environment: an environment filled with cramped living spaces and seemingly turbulent
relationships with men close to the family, i-e., her mother's male friends and
subsequently, her grandmothers husband, which led TM to a place of mental psychosis
that movant's defense attorney should have uncovered prior to trial. Movant contends
counsels performance was deficient and led to his prejudice.

During the presentation of his case, defense counsel made half-hearted attempt to

flesh-out evidence that TM threatened to tell police that three of her mother's male
Case 2:17-cv-11674-NJB-DMD Document 23 Filed 12/18/19 Page 10 of 14

friends sexually abused her. Any evidence that T.M. purported false allegations of sexual
abuse against anyone is wholly relevant to the issue of her credibility.

The defense attempted to present testimony from Shirley Maire Warren that TM
threatened to call police and tell them that three male acquiatances of her mother
sexually assualted her. Implicit in Ms. Warren's testimony, which was [h]eard outside of
the jury's presence, was the inference that TM's threat to call the police was stirred by a
family disagreement that occurred after movant was arrested on these charges. This
testimony was calculated to address concerns related to TM's credibility. However,
defense counsel yielded to the judge's refusal to allow Ms. Warren an opportunity to
testify in front of the jury. And, although, the defense was allowed to present other
witness testimony to impeach TM's reputation for making-up untruths, Ms. Warren's
impeachment evidence of false allegations of sexual abuse may have been enough to
convince the jury [nJot to convict. Especially, since the outcome of this case rested
entirely upon the jury's perception of the victim's veracity.

Additionally, Mrs. Eleanore Sandifer made every effort to finish her testimony as
she attempted to present evidence for the defense. Sandifer sought to explain why and
how these allegations against movant came into being. Again, an unprepared defense
counsel allowed the court to interrupt and dissuade Sandifer's testimony. Thus, keeping
it out of the province the jury determination of guilt. The court prejudiced the defendant

when it asked the witness to step down from the stand, particularly, upon Sandifer

10
Case 2:17-cv-11674-NJB-DMD Document 23 Filed 12/18/19 Page 11 of 14

asking the court, "Can I finish my conversation about--." The court responded, "No, you
can only answer the questions that you're asked, you have to step down." Counsel was
ineffective for not knowing where Sandifer was attempting to go with her testimony.
Had counsel thoroghly interviewed this witness prior to trial, he would not have yeilded
to the Court's truncation of this relevant testimony.

The trial court further disallowed questioning of two other witnesses in regards to
similar accusations against TM's threat to call police and tell them that male
aquaintances of her mother sexually assaulted her. In sum, the trial court abused its
discretion in finding that the probative value of this evidence was outweighed by the risk
of unfair prejudice to the prosecution. Here, Movant contends that a properly prepared
defense counsel [hJaving done a thorough investigation, could have fended off any
impediment from the trial court, by adversarially contending to present particular
knowledge from these witnesses [o]n the one hand, while weilding a supervisory writ to
the court of appeal seeking the admission of said testimony [o]n the other. Counsel was
ill prepared to defend movant in this proceeding to his prejudice.

CONCLUSION

The duty to investigate is part of a defendant's right to reasonably competent

counsel. "The principle is so fundamental that the failure to conduct a reasonable pretrial

investigation may itself amount to ineffective assistance of counsel." United States v.

Tucker, 716 F.2d 576, 538n. 16 (9" Cir. 1983). The Americam Bar Association states the

11
Case 2:17-cv-11674-NJB-DMD Document 23 Filed 12/18/19 Page 12 of 14

duty as follows:

It is the duty of the lawyer to conduct a prompt investigation of the
circumstances of the case and to explore all avenues leading to facts
relevant to the merits of the case and the penalty in the event of
conviction. The investigation should always include efforts to secure
information in the possession of the prosecution and law enforcement
authorities. (ABA Standard 4-4.1)

Moreover, The investigatory process should begin immediately on appearance as
counsel for defendant. Id. In the commentary to 4.3, the following is stated:

An adequate defense cannot be framed if the lawyer does not know
what is likely to develop at trial...In criminal litigation, as in other
matters, the information is the key guide to decisions and actions. The
lawyer who is ignorant of the facts of the case cannot serve the clent
effectively.

Defense counsel's failure to get probative evidence to the jury in a trial that hinged on

credibility deprived movant of his right to effective counsel, and right to fair trial.

Respectfully submitted, ae

ia Thompson TY #106841

Elayn Hunt Correctional Center

P.O. Box 174

St. Gabriel, Louisiana 70776
CERTIFICATE OF SERVICE

I hereby certify that the foregoing supplemental brief in support of my original

application for habeas corpus relief has been handed to prison officials, postage prepaid

for the purpose of forwarding to the Clerk for the United States District Court for the

Eastern District, 500 Poydras St., New Orleans, Louisiana 70139; and the prosecution

attorney of record. On this 13" day of December, 2019.

12
DMD Document 23 Filed 12/18/19 Page 13 of 14

NJB

17-cv-11674-

Case 2

———y

MRS, BT Hompsen tEZ lola

Elen Hen} CORR:

POBox Wy {SnuJ
Sh Gabeian, ha
1022 le

TCHONRL Center,

SEE a

 

U.S. POSTAGE >> FITNEY BOWES
1 ed mms
Ge SS _— ar

zp 79778 $ 001.45°

O0003S51SOSDEC 16 2019

   

-

 

th. 1

“LEGRL May!

 

 

 

 

 
Case 2:17-cv-11674-NJB-DMD Document 23 Filed 12/18/19 Page 14 of 14

 

 

 

 

 

 
